Citation Nr: 0511317	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-30 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and W.B.




ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).

A motion to advance this case on the Board's docket, which 
was received by the Board in January 2005, was granted by the 
Board on March 30, 2005, for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).

The issue of service connection for tinnitus was raised in 
the veteran's VA Form 9 (Appeal), and is referred to the RO 
for further development.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


FINDINGS OF FACT

1.  An unappealed rating decision dated in February 1989 
denied service connection for bilateral hearing loss.

2.  The additional evidence submitted since the 1989 
unappealed rating decision was not previously of record and 
raises a reasonable possibility of substantiating the 
veteran's claim.




CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  A recent amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Compare 38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. 
§ 3.156(a) (2004).  The veteran's request to reopen his 
claims of entitlement to service connection for bilateral 
hearing loss was filed in October 2002.  Therefore, the 
current, amended regulation applies.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The RO denied service connection for bilateral hearing loss 
in February 1989, and notified the veteran of the decision 
that same month.  The RO decision was not appealed and that 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104.  The matter under consideration in this case at that 
time was whether the veteran's hearing loss was related to 
his active military service.  The evidence of record at the 
time of the February 1989 rating decision which was relevant 
to the veteran's claims for service connection included his 
service medical records, a November 1988 audiological 
consultation, and a December 1988 audiological evaluation.  
In order for the veteran's claim to be reopened, evidence 
must have been presented or secured since the February 1989 
RO decision on the merits which is relevant to, and probative 
of, this matter.  38 U.S.C.A. § 5108.

The additional evidence added to the record since the 
February 1989 rating decision is a December 2002 private 
audiological evaluation, and a letter dated in January 2005, 
from the veteran's private licensed hearing aid dispenser. 

The private audiological evaluation dated in December 2002 
provides evidence of hearing loss but does not specify that 
it was conducted in accordance with VA regulations as it does 
not list figures for puretone decibel loss for the five 
frequencies specified; rather, it charted the results.  Nor 
does it state that the speech discrimination test was 
conducted using the Maryland CNC word list.  See 38 C.F.R. 
§ 4.85(a) (2004).  Additionally, it provides no opinion as to 
the etiology of any hearing loss found.  Accordingly, this 
evidence is not new and material evidence and does not serve 
to reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss. 

The private report from the hearing aid dispenser dated in 
January 2005, noted that the veteran's hearing loss was 
consistent with the type of hearing loss that would have 
"resulted from the exposure of gun fire and explosions that 
he would have experienced as an Army veteran."  This report 
was prepared by a hearing aid dispenser who, while licensed, 
is not an audiologist, which is required by VA regulations.  
Id.  Despite this, the Board finds that, although the hearing 
aid dispenser is not an audiologist, his opinion in the 
January 2005 letter, has significant probative value.

Accordingly, this additional evidence is both "new" as it 
had not been previously considered by VA, and is "material" 
as it raises a reasonable possibility of substantiating the 
veteran's claim because it addresses the issue of whether the 
veteran's hearing loss is related to his time in service.  As 
such, the issue of entitlement to service connection for 
bilateral hearing loss is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

The veteran contends that he has sustained bilateral hearing 
loss due to acoustic trauma he experienced while in service.  
He asserts that his work in the fields of ordnance, 
ammunition, and artillery exposed him to loud noises which 
have resulted in his bilateral hearing loss.

The veteran's service medical records are associated with the 
claims file.  However, the veteran's service personnel 
records from the National Personnel Records Center (NPRC), 
are not of record, including his discharge papers (DD-214).  
These records are pertinent to the veteran's claim in order 
to determine his military occupation specialty and the 
circumstances of his military service.  VA's duty to assist 
is heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).

There are also indications that VA did not receive all of the 
medical evidence pertinent to the veteran's claims.  The 
veteran stated during his January 2005 hearing that he 
received treatment for his bilateral hearing loss at the VA 
Medical Center near Bridgeton, New Jersey.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims file, a remand is necessary to 
acquire such VA records, because VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, this case is remanded for the following actions:

1.  The veteran should again be 
requested to identify all VA and 
private sources of medical treatment 
received for his bilateral hearing loss 
from 1989, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, not currently of 
record, should then be requested and 
associated with the claims folder.  All 
efforts to obtain these records should 
be fully documented, and for VA 
records, the VA facility should provide 
a negative response if records are not 
available.

2.  The RO must also request the 
veteran's service personnel records 
from the National Personnel Records 
Center (NPRC), Service Department, or 
other official records depository as 
deemed appropriate.  Documentation of 
this request should be included in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure 
same, the RO must notify the veteran 
and (a) identify the specific records 
the RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the 
RO with respect to the claim.  The 
veteran must then be given an 
opportunity to respond.  

3.  Once the VA treatment records and 
service personnel records have been 
obtained, the veteran must be afforded 
a VA audiological examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The results of 
the audiological evaluation should 
state, in numbers, the findings of 
puretone decibel loss at 500, 1000, 
2000, 3000 and 4000 Hertz, provide the 
puretone threshold average, and must 
also state the results of the word 
recognition test, in percentages, using 
the Maryland CNC test.  The claims 
file, including any newly acquired 
records, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The VA examiner 
should then give an opinion, in light 
of the service and postservice evidence 
of record, as to whether any current 
hearing loss is related to his military 
service.  The rationale for any 
opinions expressed should be provided.  
The report should be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of his VA examination must 
be placed in the veteran's claim file.  

5.  Thereafter, the RO should 
readjudicate the claim for entitlement 
to service connection for bilateral 
hearing loss.  If the benefit on appeal 
remains denied, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran need not do anything until contacted by the RO; 
however, he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THE VETERAN IS 74 YEARS OF AGE.  
Therefore, this claim must be afforded expeditious treatment.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


